DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silberman et al., (US 2017/0330058 A1, hereinafter Silberman).
Regarding claims 21 and 22, taking claim 21 as exemplary:
Silberman shows:
“A system for dynamically generating a new artificial intelligence (AI) based solution or variation of an initial Al solution with improved fairness, reduced bias and reduced discrimination in outcomes,” (Paragraph [0032]: “By reducing bias to a relatively small amount (e.g., below a predetermined threshold), a business or a university may be able to avoid lawsuits or other actions alleging discriminatory lending practices, discriminatory admission practices, and the like. In addition, the bias monitoring classifier (e.g., model) enables the business or university to demonstrate the lack (or relatively small amount) of bias in the decision-making process, thereby averting potentially costly and time consuming legal action.” In paragraph [0100]: “At 1104, the model may be trained using training documents 1106. The training documents 1106 may include event timelines that have been pre-classified (e.g., categorized) into multiple categories (e.g., categories based on demographics, location, income, profession, gender, age, race/ethnicity, outcome, and the like). The training documents 1106 may have been pre-classified by a human, by another model, or a combination thereof.” In paragraph [0081]: “Training the BMM using an unbiased data set may enable the BMM to be used to detect bias. For example, when an applicant submits an application, both the PM and the BMM may independently process the event timeline associated with the applicant. The PM may process the event timeline to reach a PM decision and the BMM may process the event timeline associated to reach a BMM decision. Because the BMM has been trained using an unbiased data set, the BMM decision is considered unbiased. If the PM decision is the same (or within a predetermined threshold) as the BMM decision, then the PM decision is unbiased. If the PM decision differs by at least a predetermined threshold from the BMM decision, then the PM decision may be biased.” – The use of a model to determine bias of Silberman is the system for dynamically generating a new artificial intelligence (AI) based solution or variation of an initial Al solution with improved fairness, reduced bias and reduced discrimination in outcomes.)
“comprising: a processor; a communication interface; and a memory having executable code stored thereon, wherein the executable code, when executed by the processor, causes the processor to:”  (Paragraph [0104]: “FIG. 12 illustrates an example configuration of a computing device (e.g., a server or a computing device of a cloud-based computing service provider) 1200 that can be used to implement the systems and techniques described herein” and in paragraph [0105]: “The processors 1202 are one or more hardware devices that may include a single processing unit or a number of processing units, all of which may include single or multiple computing units or multiple cores.” And in paragraph [0106]: “Memory 1204 and mass storage devices 1212 are examples of computer storage media (e.g., memory storage devices) for storing instructions that can be executed by the processor 1202 to perform the various functions described herein” and in paragraph [0107]: “The computing device 1200 may also include one or more communication interfaces 1206 for exchanging data via a network with other computing devices.”)
“dynamically modify initial criteria of an initial Al solution, the modifying based at least in part on policy, machine learning and/or enforced randomness, wherein the modification includes one or more iterations of: (i) expansion; and (ii) restriction and/or relaxation, thereby resulting in modified criteria; create a new Al engine configured to use the modified criteria to generate a new Al solution configured to provide improved fairness, reduced bias and reduced discrimination.” (Paragraph [0100]: “At 1104, the model may be trained using training documents 1106. The training documents 1106 may include event timelines that have been pre-classified (e.g., categorized) into multiple categories (e.g., categories based on demographics, location, income, profession, gender, age, race/ethnicity, outcome, and the like). The training documents 1106 may have been pre-classified by a human, by another model, or a combination thereof.” In paragraph [0081]: “Training the BMM using an unbiased data set may enable the BMM to be used to detect bias. For example, when an applicant submits an application, both the PM and the BMM may independently process the event timeline associated with the applicant. The PM may process the event timeline to reach a PM decision and the BMM may process the event timeline associated to reach a BMM decision. Because the BMM has been trained using an unbiased data set, the BMM decision is considered unbiased. If the PM decision is the same (or within a predetermined threshold) as the BMM decision, then the PM decision is unbiased. If the PM decision differs by at least a predetermined threshold from the BMM decision, then the PM decision may be biased.” And in paragraph [0102]: “If the decisions made by the model are found to have an amount of bias that satisfies the predetermined threshold, at 1114, then the model may be trained using additional training documents, at 1104. For example, if the model exhibits a bias when making decisions, the model may be modified to reduce the bias.” – The updating of a model using additional training documents of Silberman is the modifying of the initial AI solution based on machine learning including an iteration of expansion that resulted  in modification of criteria and generating a new AI solution configured to provide improved fairness, reduced bias and reduced discrimination. The training documents provided of Silberman are the initial criteria, and the additional training documents are the modified criteria. Note that the claim is written in the alternative so not all claim elements (i.e. policy, enforced randomness, or ii) restriction and/or relaxation) needs to be recited for teaching by the reference to be satisfied.)

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 1, 12, and 20, taking claim 1 as exemplary, 
Though Silberman et al., (US 2017/0330058 A1), part of the prior art made of record, teaches reducing bias and discrimination using models in paragraphs [0032] and [0098] by training a model to reduce bias and discriminatory practices of a business or a university.
And though Hayden et al., (US 2011/0106548 A1), part of the prior art made of record, teaches increasing fairness, and reducing bias and discrimination by using a detector for detecting discriminatory practices for salary compensation in paragraph [0009].
The primary reason for marking of allowable subject matter of independent claims 1, 12, and 20, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system, controller, and method comprising:
“A system for generating expansion artificial intelligence (AI) based decision making engines to improve overall Al solution fairness, reduce bias and reduce discrimination in outcomes, comprising…
perform an expansion stage by generating a plurality of artificial intelligence expansion engines by, for each Al expansion engine: modifying the starting state to determine a new starting state for each of the plurality of Al expansion engines; modifying the set of criteria to determine a new set of criteria for each of the plurality of Al expansion engines; for each of the plurality of Al expansion engines, execute the expansion engine, that when executed, causes the processor to: use the new starting state and the new set of criteria to generate an expansion Al solution; and join the initial Al solution of the restriction engine with the plurality of expansion Al solutions of the plurality of expansion engines to generate an ensemble Al solution.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach models for increasing fairness and reducing bias and discrimination, it does not teach an artificial intelligence (AI) based decision making engines to improve overall Al solution fairness, reduce bias and reduce discrimination in outcomes, by performing an expansion stage by generating a plurality of artificial intelligence expansion engines by, for each Al expansion engine: modifying the starting state to determine a new starting state for each of the plurality of Al expansion engines; modifying the set of criteria to determine a new set of criteria for each of the plurality of Al expansion engines; for each of the plurality of Al expansion engines, execute the expansion engine, that when executed, causes the processor to: use the new starting state and the new set of criteria to generate an expansion Al solution; and join the initial Al solution of the restriction engine with the plurality of expansion Al solutions of the plurality of expansion engines to generate an ensemble Al solution.
Dependent claim(s) 2-11 and 13-19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 12 upon which claims 2-11 and 13-19 depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayden et al., (US 2011/0106548 A1) teaches increasing fairness, and reducing bias and discrimination of claims 1, 12, and 20-22 by using a detector for detecting discriminatory practices for salary compensation in paragraph [0009].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124